23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frank C. SCHEER, d/b/a/ All States Coach Service, Plaintiff Appellant,v.HOLY CROSS HOSPITAL, INCORPORATED, a/k/a Holy CrossHospital, Defendant Appellee.
No. 93-2562.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 5, 1994.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-93-1307-6-3AK)
Frank C. Scheer, appellant pro se.
Susan Macon Seigle, Foley & Lardner, West Palm Beach, FL, for appellee.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his suit without prejudice for lack of personal jurisdiction over the Defendant.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Scheer v. Holy Cross Hosp., Inc., No. CA-93-1307-6-3AK (D.S.C. Nov. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.